Citation Nr: 0833827	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  96-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for leg and feet swelling, 
claimed on a direct basis and as due to an undiagnosed 
illness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962, August 1966 to November 1966, and from 
November 1990 to July 1992.  The veteran also had 29 years of 
inactive duty in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In January 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of that hearing is 
of record.

In January 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a VA examination.  The veteran underwent 
the requested VA examination in February 2008.  


FINDING OF FACT

In August 2008, prior to the promulgation of a decision in 
the appeal, the veteran stated that he wanted to withdraw his 
appeal of all pending claims.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for leg and 
feet swelling have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

In a letter signed by the veteran and received by VA in 
September 2008, the veteran stated that he wished to withdraw 
his appeal as to his pending claims.  The only appeal that 
has been perfected to the Board is his appeal of the denial 
of service connection for leg and feet swelling.  As the 
veteran has withdrawn his appeal, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and the appeal is dismissed.

ORDER

The appeal is dismissed.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


